UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


    DANIELLE DIANA BROOKS,
                Plaintiff,
           v.
                                                                  Civil Action No. 17-02680 (CKK)
    ANDREW SAUL, 1
    Commissioner of Social Security,
                Defendant.



                                       MEMORANDUM OPINION

          Plaintiff, Danielle Diana Brooks, proceeding pro se, filed suit on December 14, 2017,

against Defendant Andrew Saul, Commissioner of the Social Security Administration. See

Compl., ECF No. 1. Defendant now moves to dismiss this matter for failure to prosecute, pursuant

to Federal Rule of Civil Procedure 41(b). See ECF No. 18. For the reasons stated herein, the Court

will grant Defendant’s Motion to Dismiss.

                                             I. BACKGROUND

          Plaintiff’s initial Complaint contained claims seeking judicial review of a decision by the

Defendant, Commissioner of the Social Security Administration, denying Disability Insurance

Benefits and Supplemental Security Income. Compl. at 1, 3; see Titles II and XVI of the Social

Security Act, 42 U.S.C. § 401, et seq. Plaintiff failed, however, to include details specifically

identifying “a final decision of the Commission of Social Security,” 42 U.S.C. § 405(g), or to

allege sufficient facts from which Defendant could reasonably identify the decision being




1
  The current Director of the Social Security Administration, Andrew Saul, is automatically substituted as Defendant
in his official capacity for his predecessor pursuant to Fed. R. Civ. P. 25(d).
challenged. Therefore, the Court granted Plaintiff thirty days to amend the Complaint accordingly.

See Jan. 4, 2018 Order, ECF No. 3.

       In response, Plaintiff’s sister improperly attempted to file an amended complaint on

Plaintiff’s behalf. See ECF No. 5. Before the Court had an opportunity to address that pleading,

Plaintiff personally filed a Motion for Extension of Time to File an Amended Complaint. See ECF

No. 4. The Court granted Plaintiff’s Motion for Extension on February 14, 2018, allowing her

another thirty days to file an amended complaint, and also striking the pleading filed by her sister.

See Feb. 14, 2018 Order, ECF No. 6. Plaintiff filed an Amended Complaint (“Am. Compl.”) on

March 12, 2018, ECF No. 7, sufficiently identifying the agency decision at issue. See Am. Compl.

at Ex. 1. Shortly thereafter, this matter was assigned to the undersigned. See Mar. 29, 2018 Order

Establishing Procedures (“Ord. Est. Proc.”), ECF No. 8. Defendant filed an Answer, ECF No. 12,

and the Administrative Record, ECF No. 13, on July 3, 2018.

       On February 7, 2019, the Court issued a Minute Order requesting that the parties file a joint

status report and proposed briefing schedule. See Feb. 7, 2019 Minute Order. Defendant filed

their Joint Status Report (“Jt. Rprt.”) on February 25, 2019, ECF No. 16, indicating that the parties

had conferred and agreed that this case should be decided by dispositive motions, and proposing

an accompanying briefing schedule. See Jt. Rprt. at 1–2. The Court adopted the parties’ proposed

briefing schedule on March 8, 2019, ordering that: (1) Plaintiff file a motion for judgment of

reversal on or before April 19, 2019, (2) Defendant file a motion for judgment of affirmance and

opposition on or before June 3, 2019, and (3) Plaintiff file a reply on or before June 17, 2019. See

Mar. 8, 2019 Scheduling Order (“Sched. Ord.”), ECF No. 17.

       Plaintiff’s deadline elapsed, and no motion for judgment of reversal was ever filed. On

June 11, 2019, Defendant filed the Motion to Dismiss for Failure to Prosecute. On August 23,
2019, the Court advised Plaintiff of her obligations to respond under the Federal Rules of Civil

Procedure and the Local Civil Rules of this Court. See Aug. 23, 2019 Order (“Fox Neal Ord.”),

ECF No. 19; see also Neal v. Kelly, 963 F.2d 453, 456 (D.C. Cir. 1992); Fox v. Strickland, 837
F.2d 507, 509 (D.C. Cir. 1988). The Court further ordered that Plaintiff file an opposition or other

response to the Defendant’s Motion to Dismiss by September 20, 2019. See Fox Neal Ord. at 2.

Plaintiff was forewarned that if she failed to file a timely response, the Court would rule on the

Motion without the benefit of her position. Id. To date, Plaintiff has not filed any opposition or

response, and has not otherwise complied with this Court’s Order.

                                     II. LEGAL STANDARD

       Under Fed. R. Civ. P. 41(b), “[i]f the plaintiff fails to prosecute or to comply with [the

Federal Rules] or a court order, a defendant may move to dismiss the action or any claim against

it.” Fed. R. Civ. P. 41(b); see also D.C. LCvR 83.23 (“A dismissal for failure to prosecute may be

ordered by the Court upon motion by an adverse party, or upon the Court’s own motion.”). “A

Rule 41(b) dismissal is proper if, in view of the entire procedural history of the case, the litigant

has not manifested reasonable diligence in pursuing the cause.” Bomate v. Ford Motor Co., 761
F.2d 713, 714 (D.C. Cir. 1985) (per curiam). “A lengthy period of inactivity may . . . be enough

to justify dismissal,” at least when “the plaintiff has been previously warned that [she] must act

with more diligence, or if [she] has failed to obey the rules or court orders.” Smith–Bey v. Cripe,

852 F.2d 592, 594 (D.C. Cir. 1988).

       The authority to dismiss suits for failure to prosecute has long been recognized as

“necessary in order to prevent undue delays in the disposition of pending cases and to avoid

congestion” in the courts. Link v. Wabash R.R. Co., 370 U.S. 626, 629–30 (1962). Further, “[t]he

court’s authority to dismiss a case for failure to prosecute or failure to follow the court’s orders is
not discarded simply because a plaintiff is proceeding pro se.” Allen v. United States, 277 F.R.D.
221, 223 (D.D.C. 2011). Although a pro se plaintiff is afforded some latitude in prosecuting his

case, “such leeway does not constitute a license for a plaintiff filing pro se to ignore the Federal

Rules of Civil Procedure,” a court’s local rules, or a court’s orders. See Moore v. Robbins, 24 F.

Supp. 3d 88, 97 (D.D.C. 2014) (internal quotation marks omitted).

                                         III. DISCUSSION

        Given Plaintiff’s failure to comply with this Court’s directives and her “lengthy period of

inactivity,” dismissal for failure to prosecute is appropriate. Preliminarily, Plaintiff failed to

comply with the Order directing her to file a Motion for Judgment of Reversal. See generally,

Sched. Ord. Despite having jointly chosen the applicable deadline, Plaintiff nonetheless failed to

meet it. See Jt. Rprt. at 1 (“The parties jointly propose the . . . briefing schedule[.]”).

        Now, Defendant’s Motion to Dismiss has been pending for approximately six months.

Technically, Plaintiff’s opposition was due on June 25, 2019, see D.C. LCvR 7(b), however, the

Court sua sponte afforded her additional response time, see Fox Neal Ord. at 2. Therefore, the

opposition is now nearly three months overdue. This Court twice advised Plaintiff of the

consequences of such inaction. See Fox Neal Ord. at 1–2; see also Ord. Est. Proc. at ¶ 10(B).

        Plaintiff has “not manifested reasonable diligence in pursuing” this matter. Bomate, 761
F.2d at 714. She has not been active in this case whatsoever since the filing of the Joint Status

Report on March 8, 2019 – approximately nine months ago. Plaintiff has not singularly filed

anything in this matter since she filed the Amended Complaint, 20 months ago. Despite the efforts

of this Court, Plaintiff has done nothing to suggest that she intends to continue with her claims and

as such, they will be dismissed.
                                      IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS Defendant’s Motion to Dismiss for Failure

to Prosecute. This Court's Local Rules provide that dismissals for failure to prosecute should be

made without prejudice unless the delay in prosecution impairs the opposing party's interests. D.C.

LCvR 83.23. As Defendant has neither argued nor proved impairment of interest, this case shall

be DISMISSED without prejudice. An appropriate Order accompanies this Memorandum

Opinion.



                                                     ________/s/_____________
                                                     COLLEEN KOLLAR-KOTELLY
Date: January 22, 2020                               United States District Judge